Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1-	Claims 1-9 and 17-20, drawn to the conductor system, classified in class 335, and subclass 216.
2-	Claims 10-16, drawn to the method of manufacturing a magnet, classified in class 29, subclass 622, H01F41/071.
The inventions are distinct, each from the other because of the following reasons: Inventions 1 and 2 are related as process and product of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the conductor system can be used without using the method of manufacturing a magnet.
This application contains claims directed to the following patentably distinct species:  
Species 1: as shown in Figure 1, claim 1.
Species 2: as shown in Figure 2.
Species 3: as shown in Figure 3.
Species 4: as shown in Figure 4.
Species 5: as shown in Figure 5A.
Species 6: as shown in Figure 5B.
Species 7: as shown in Figure 6A.
Species 8: as shown in Figure 6B.
Species 9: as shown in Figure 7.
Species 10: as shown in Figure 8.
Species 11: as shown in Figure 9.
Species 12: as shown in Figure 13A.
Species 13: as shown in Figure 13B.
Species 14: as shown in Figure 13C.
Species 15: as shown in Figure 14.
Species 16: as shown in Figure 16.
The structures of species 1-16 are different, which required more searches. In addition, these species are not obvious variants of each other, based on the current record.
The structures of species 1-16 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a). The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a). Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply. The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
July 16, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837